Conviction for burglary; punishment, two years in the penitentiary.
There are no bills of exception in the record, the only question being the sufficiency of the testimony. We might set it out at length and burden the books with a long opinion, — for there were a number of witnesses testifying for the State to a condition which, if believed by the jury, made out a case of guilt, and on the other hand a number of witnesses testified to a state of facts which, if believed, would exculpate the accused, — but deem it unnecessary. The house in question was burglarized on the night of the 27th of January, 1933, and a cook stove taken therefrom, among other articles. Evidently because of the size of the stove the thieves found it necessary to break off some frame work on the back of the stove in order to get it out at a door. They left the broken part in the building. Next morning appellant was in possession of a stove, and that part of the broken fragment left in the building fitted into said stove. Appellant lived a good many miles away from the burglarized house. Witnesses testified to seeing him in the neighborhood of the burglarized house rather late on the night in question in a car, to which was attached a trailer. Car tracks were observed going down in the neighborhood of said burglarized house, soon after the burglary. The court properly submitted the case to the jury on the law of circumstantial evidence. There is no testimony showing that appellant made any explanation of his possession of the stove when first found in possession of *Page 228 
it. On the trial of the case he testified that he bought it. These matters of fact were for the jury, and they have solved them adversely to appellant. We have no doubt of the fact that there is sufficient testimony in the record to justify the jury's conclusion of guilt.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.